Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 1 of 14

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

’

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

v. 1:20-cv-01630-JEB
U.S. DEPARTMENT OF HEALTH AND

HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF ROBIN GOODSPEED

I, Robin Goodspeed, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:
1. 1am over 18 and a resident of Wyoming.

BIOGRAPHY
2.1 am a grateful Christian Ex Lesbian, Ex Queer. I was born in the 1950s and I lived most of
my adult life as a lesbian. In 2009, in my 50s, I was freed from the horrible homosexual life I
lived by the grace of God and the power of Jesus Christ. I was not born queer. I was not “born
that way.” I was sexually abused in a life threatening way at the age of 2 by a female pedophile
babysitter without the knowledge of my family. I was born and raised in Kansas City, Kansas
and came from a middle class family with a working, agnostic father and a stay-at-home, devout
Christian mother. I was the oldest of three siblings. I went to school and attended church.
However, as a result of being sexually abused, I suffered a nervous breakdown at the age of 13
and began a life-long battle with anger, depression, addiction, and suicide. I developed crushes
on female teachers and coaches. I went from being a happy, active “A” student to an angry,

depressed “D” student. I knew I needed help so I went to my church youth group. My youth
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 2 of 14

pastor, instead of helping me, offered me marijuana. I knew that was not help and refused. I
turned away from the church and from God and became an angry atheist. I needed help
desperately, but my family could not afford, and did not believe in, therapy and I began making
choices that led to a life of homosexuality.

3. [had my first lesbian sexual experience in college after getting drunk and waking up in bed
with my best female friend. In spite of my depression, eating disorder, alcohol addiction, and
suicidal thinking, I was deeply ashamed of my first lesbian encounter. In my heart of hearts I
knew it was wrong. My sexual abuse driven self-loathing was so deeply rooted that I refused to
speak to school counselors. I stopped going to class and purposely flunked out of that school,
trying to leave my lesbian partner and lesbian desires behind. This began another dysfunctional,
life-long pattern of geographical cures, but it also forced my parents to admit that I needed help
and the next year I saw my first therapist, an MD psychiatrist, while I went to junior college in
my home town. However, I never talked about my lesbian experiences and lesbian desires to her
and only talked about my depression and compulsive overeating. The next year I went to my
home state university and the shame I felt about my lesbian attractions lessened as my addictive
eating, alcoholic drinking, and suicidal obsession increased. I developed compulsive attractions
to female students and finally began a secret, closeted lesbian relationship with one of my
sorority sisters. My alcoholic drinking and suicidal obsession escalated and many nights I would
get drunk, get behind the wheel of my car with the intent of killing myself, and wake up the next
morning suffering from a blackout and not remembering how I got home. I know now that it was
the grace of God that kept me from killing myself and/or someone else.

4. I finally managed to graduate from college, but my lesbian partner left me and I struck out for

another city in the Midwest and became an “out”, angry, atheist lesbian. My depression,
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 3 of 14

addiction, and suicidal obsession never left me and I sought counseling help and was told for the
first time that I was “born homosexual.” This was by a lesbian therapist at the state university in
that city who also tried to seduce me. I sought out 12 Step groups, which have been called “poor
man’s therapy”, because due to my dysfunctional life and dysfunctional work life, I did not have
the money to seek out more professional therapy. I found the same “born homosexual” belief
there and that fit well with my atheist belief system. My atheist religion worshipped at the altar
of science and if a “professional” or the growing atheist culture told me that I was “born queer”
then it was my DNA or my genes that were responsible for my life and my choices, not me. I
also embraced the Higher Power concept of the 12 Step programs. As an atheist, I was the center
of my own universe and the 12 Step programs taught me that I could make my Higher Power
anything I wanted. That was code for my Higher Power being me. In spite of never finding
healing or peace, I did keep from killing myself, learn to manage my misery better, and become
more functional and productive.

5. I went to many counselors for depression, addiction, and suicide during the 1970’s, 80’s, and
90’s and beginning with the lesbian counselor every one of them told me what I have come to
know as the blatant, bold faced lie of being “born homosexual.” On my 40" birthday, facing
another suicidal crisis brought about by my emerging memories of life threatening sexual abuse,
I was able to see a therapist who helped me face what had happened to me as a small child and
heal the night terrors that I had suffered from for a life time. The suicidal compulsion was
healed, but even this therapist who helped me face the sexual abuse I suffered as a small child,
told me “That’s who you are. You’re a homosexual.” This was while I was on suicide watch.
Again, a “professional” perpetrated the lie and I embraced the lie because, as a homosexual, |

was never held accountable for my choices or the damage that I did to myself and others.
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 4 of 14

6. | embraced the homosexual life and lived for most of 35 years as an “out” lesbian. I brought
my lesbian partners to work and all work functions in the corporate world where I worked in
various administrative assistant positions. I participated in homosexual rights political groups
like Human Rights Campaign (HRC) as a volunteer. I was an in-your-face, dyke on a bike, and
rode my motorcycle in black leather with my lesbian partner in Gay Pride Parades. I helped
manage a lesbian club committed to supporting the lesbian community where I lived and
facilitating “hook-ups” for “late blooming” lesbians. I vacationed at homosexual resorts. But
eventual long term sobriety and multiple lesbian relationships did not bring peace or remove my
deep seated shame. I never even considered confronting the lie that I was “born that way.” J
became a permanent, angry, atheist homosexual victim “constitutionally incapable of being
honest with myself.”

7. In 2007 three life changing events occurred; the breakup of another lesbian relationship, the
loss of another but more lucrative job, and the death of my father. Suffering shame, guilt, and
grief and with the help of another 12 Step program, Adult Children of Alcoholics, for the first
time I began to honestly question whether I was “born queer.” The only person in my life who
had never surrendered to that lie, was my mother, a devout Christian. She never stopped praying
for my healing, and in my heart of hearts, ] knew that she was right and that I was wrong. God
allowed these events, that I considered crises at the time, in order to reach me and J came to
admit, eventually then emphatically, that I was not “born homosexual.” I went back to church. At
first, I attended the denomination of my childhood at a large downtown cathedral in Portland,
Oregon, the west coast city where I was then living. It embraced homosexuality and all of the
men in the large choir, including the choir master and his partner, the main soloist, were

homosexual. I began to realize that I had made choices that led to my life of homosexuality and
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 5 of 14

that I, and I alone, was responsible for those choices. As a permanent homosexual victim, I had
made everyone and everything else responsible for my desperate unhappiness. With the death of
my father, I had no one left to blame.

8. The last obstacles to my healing were the mountain of shame that I lived under and the
paralyzing fear that I was too bad, too sinful for God to forgive me. I knew that I was going to
hell because I had been living in my own hell on earth for a lifetime. I sincerely began searching
for a Bible Believing Church and finally, in 2009, God led me to witness the filmed testimony of
aman freed from alcoholism, drug addiction, and suicide through the power of Jesus Christ. I
knew instantly that Jesus Christ could heal me of homosexuality. With tears streaming down my
face, I fell to my knees in a dark, empty theatre and I asked Jesus to come into my heart and
forgive me and He did. I was freed immediately from all desire to continue in the homosexual
life and filled with an amazing and powerful peace.

9. I spent the next several years extricating myself from the lesbian prison that I had created for
myself. God led me to a supportive Christian Evangelical Bible Preaching Church and Christian
Singles Group where I was free to talk about my conversion experience, talk about leaving
homosexuality, and share my Ex Homosexual testimony. I] adopted a very simple litmus test for
any Christian church that I wanted to attend. If a Christian pastor or minister refused to state that
homosexuality is a sin from the pulpit or any of the congregation refused to state that
homosexuality is a sin in public, then that was not a church that I wanted to be a part of. As an
active atheist homosexual, I was a committed unrepentant sinner. As a Christian Ex Homosexual,
I knew that I was not born that way and that homosexuality is a choice, a behavior, and a sin.
There is no such thing as an unrepentant, committed, active homosexual Christian. The two are

mutually exclusive. For my continued healing, I left the lesbian groups, friends, and small
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 6 of 14

business that I had been a part of. Through God’s grace, I was able to eventually move from the
west coast to the mountain west to be closer to my mother who had become ill. God facilitated a
profound healing in me and a heartfelt reconciliation between me and my mother. My mother
went to her heavenly reward in 2012, but she lived to see me accept Jesus Christ as my Lord and
Savior, leave the heathen homosexual life that I had chosen, and begin to speak the truth about
the choice, behavior, and sin of homosexuality.

THOUSANDS CHOOSE TO LEAVE HOMOSEXUALITY
10. I did not choose to be sexually abused as a child, but I did choose homosexuality. I was not
“born queer.” And through the grace of God and the power of Jesus Christ, today I am one of
thousands of Ex Homosexuals who have left homosexuality. There are now excellent Licensed
Professional Therapists doing Reparative Therapy that help children, adults, and families heal
from sexual abuse and unwanted same sex attraction. All children, families, and adults deserve
the choice to heal. Today innocent and abused children, like I was, are being deceived and
enslaved in homosexuality by a growing amoral atheist culture that celebrates all promiscuity, a
psychotherapy community that refuses to tell the truth about the choice and negative
consequences of homosexuality, and a legal system that wants to criminalize, and then persecute
for profit, the professionals trying to help. The dark design of a homosexual-driven agenda
alleging reparative therapy harm intends to re-victimize children who have already been sexually
abused and traumatized by sexual predators and then enslave them in the homosexual life until
the age of 18, when the damage already done to them is harder to heal. This is cruel and
inhumane punishment. The natural consequences of my choice to live a homosexual life were;
shame, depression, anger, addiction, disease, and suicide. I never received the benefits of

Professional Reparative Therapy, but the counseling and 12 Step support that I did receive kept
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 7 of 14

me alive long enough for God to finally reach and heal me. When I reached out for and received
His help and healing, I was freed from the hideous homosexual life that I chose and all the
misery that went with it. Thousands like me have left homosexuality and the grace of God, the
power of Jesus Christ, and God’s forgiveness and healing are available to all.

TESTIFYING AGAINST REPARATIVE THERAPY BANS
11. When God freed me from homosexuality He called me to stand up and speak up for the truth
about homosexuality. I have spent the last several years sharing my experience as an Ex
Homosexual and testifying against Reparative Therapy Bans, against Homosexual Marriage, and
against Human Rights Ordinances, more accurately known as Homosexual Power and Privilege
Ordinances. Here is a list of the testimonials that I have given, both oral and written:
History of Testifying Against Reparative Therapy Bans
Oral
2014/02/20 — Washington State Senate Committee —- Olympia, WA — Defeated
2014/03/24 — Illinois State Legislature, HB5569 — Springfield, IL (Lobbying Only) — Defeated
2014/06/27 — Washington, D.C. City Council, Bill 20-501 — Washington, D.C. — Passed
2015/02/24 — Colorado House Committee Hearing, HB 1175 — Denver, CO — Passed
2015/04/08 — Colorado Senate Committee Hearing, HB 1175 — Denver, CO — Defeated
2015/04/28 — Oregon Senate Committee Hearing, HB 2307 — Salem, OR — Passed
2015/07/28 — Massachusetts Legislature Joint Committee Hearing, H97 — Boston, MA — Tabled
2016/03/08 — Colorado House Committee Hearing, HB 1210 — Denver, CO — Passed
2016/04/11 — Colorado Senate Committee Hearing, HB 1210 — Denver, CO — Defeated
Written

2016/02/10 — Hawaii Committee Hearing, HB 1675 — Defeated
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 8 of 14

2016/04/05 — New Hampshire Senate Committee Hearing, HB 1661 — Tabled
2016/04/07 — Vermont Senate Committee Hearing, S. 132 — Passed
History of Testifying/Lobbying FOR Ex Homosexuals and Reparative Therapy and
AGAINST Homosexual Marriage and Human Rights Ordinances
Oral
2013/02 — Wyoming Senate Committee Hearing, Homosexual Marriage Bill - Cheyenne, WY -
Defeated
2013/07/31 — Washington, D.C. - Ex Gay Lobby Day — Washington, D.C. (Lobbying Only)
2015/09/09 — Cheyenne City Council - Human Rights Ordinance — Cheyenne, WY - Defeated
Written
2016/06/03 — Iowa Board of Medicine Reparative Therapy Study Committee

NO SCIENTIFIC DATA FOR GENETIC HOMOSEXUALITY
12. The foundational lie of genetic homosexuality has been perpetrated throughout western
culture by the homosexual cabal with no scientific proof whatsoever. Satan is the Father of Lies
and many decades of repetition of the “born that way” lie, along with a false perception and
promotion of homosexual victimhood has created a justification for homosexual power and
privilege, which has always been the real agenda. The truth is that there is no scientific data or
proof that there is a homosexual gene or that anyone is “born homosexual.” Homosexuality is not
a civil right based on immutable factors like race or gender. (Yes, your DNA does define your
immutable gender.) Homosexuality is a choice, a behavior, and a sin. The psychotherapy
community knows the truth, but has been pushing the “born homosexual” lie for decades to gain
political power. There is no scientific data to support a queer gene, but there are identical twin

studies, among many others, that prove that homosexuality is a choice and a behavior. J am an
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 9 of 14

Ex Homosexual and I, and thousands like me, are the living proof that homosexuality is a choice.
Our goal is to speak the truth to the world that there is incredible hope and healing available to
all and anyone can choose to leave homosexuality.
Ellis, Mark. “Identical Twin Studies Prove Homosexuality Is Not Genetic.” HD, Life In.
http://www.hollanddavis.com/?p=3647.
Whitehead, Neil and Briar. “Are Homosexuals Born That Way?” “What If I’m an Identical
Twin?” “Can You Change Your Sexual Orientation?” My Genes Made Me Do It!
Lafayette, Louisiana: Huntington House Publishers. 40.1999. 163.1999, 194.1999.

ATHEISM
13. As an angry atheist for most of my life, I subscribed to the supremely self centered world
view that I was the center of my own universe. Every atheist is the center of their own universe.
If I couldn’t see it, hear it, feel it, touch it, taste it, or think it, it didn’t exist. Atheists do not
believe in God, Satan, or sin, but atheists have a peculiar religious faith in what they understand.
Atheists don’t believe in right or wrong, just “relative” because the morality of atheism is power.
Whoever has the power makes the rules. The three atheist poster children of the 20" century,
Stalin, Hitler, and Mao murdered well over 100 million people between them, more than all the
“religious” wars of the first 19 centuries put together. Attack atheists do have a religious belief
system and atheists are the best little worker bees that Satan has ever had. Satan’s most powerful
accomplishment was to convince men that he didn’t exist. Yet, Satan was driven from heaven
because he wanted to be God. Satan wanted the power of God. Atheists are Satan’s true children
because even though they don’t believe he exists what they crave is power.
14. As an angry atheist homosexual, power was what I craved in my life and power is the one

and only goal of the homosexual cabal. As an individual, mostly dysfunctional, homosexual, my
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 10 of 14

untreated and unhealed sexual abuse driven core was rage. It was always simmering just beneath
the surface ready to erupt in suicidal or homicidal fury. Rage was the energy that I stoked and
used to power myself through my life. In the 35 years of my homosexual life I never met a
lesbian or homosexual who didn’t have some abuse in their history and some rage that they could
channel at will. Rage is a miserable way to live, but it is very effective in achieving goals

because there are no distractions. The homosexual cabal is powered by rage and craves one thing
and one thing only, power. Everything the homosexual lobby does is to achieve their infinite
desire for power, and there is never enough power. Homosexual activists are not interested in
equality. They want what I call the three P’s; power, privilege, and pay back. The Human Rights
Campaign is euphemistically named to hide their true agenda. A more truthful name would be
Homosexual Rule Campaign. All the true goals of the homosexual lobby are intentionally
camouflaged to hide their truly sinister agenda.

15. As ahate filled atheist lesbian, my personal motives were often evil. There is no other word
for it and I knew it. As a wounded abuse victim full of rage, I often wanted to hurt others. This is
a very common dynamic in psychotherapy. Victims become perpetrators. As an atheist with no
solid moral restraints, it was but for the grace of God that I didn’t succeed in doing more harm
than I did when my rage became uncontrollable, up to and including murder. This is also true of
the homosexual cabal. There is not only a desire for power and control but for payback. As a
homosexual, I was a worker bee for Satan, and though I professed not to believe in God or Satan,
I knew how evil my true motives were. Payback for the homosexual activists includes
persecution and punishment. As a child, I was recruited into Satan’s sin of homosexuality
through the unhappy circumstances of hidden pedophile sexual abuse as a small child; a lack of

family or church support for healing; and dishonest, abusive, homosexual-driven therapy “born
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 11 of 14

queer” lies. The dark homosexual atheist agenda is to intentionally recruit future generations of
children into homosexuality by attacking, persecuting, punishing, and eliminating Christianity;
criminalizing effective reparative therapy; and promoting, celebrating, and legalizing the atheist
amoral belief system of increasing sexual promiscuity and perversion.

LGBT HATE, HATE GROUPS AND THE POLITICAL POWER AGENDA
16. Homosexuals, driven by hate and truly guided by Satan whether they admit it or not, have
been organized, effective, and relentless over a very long time. There is truly a battle between
principalities and powers raging in the heavens and we in America have not come to the state of
our current collapsing culture by accident. Three of the organizations that I have come in contact
with while testifying as an Ex Homosexual in the last few years are dedicated to the work of
advancing homosexual rule and Christian collapse: Southern Poverty Law Center (SPLC),
Human Rights Campaign (HRC), and the National Center for Lesbian Rights (NCLR). There are
many more, but these three are worth mentioning in more detail.
17. SPLC (Southern Poverty Law Center) is located in Montgomery, Alabama, and is organized
as a non-profit, but is in reality a multi-million dollar law firm committed to targeting,
persecuting, and prosecuting groups and individuals that it identifies as “Hate” groups. SPLC
originated in the south fighting groups like the KKK, but has been high jacked by the LGBT
cabal. SPLC has a $350 million war chest. The majority of this money is now solicited from
homosexuals who donate money to protect their homosexual power and privilege, to punish their
perceived attackers, and because they have no children to pledge their estates as they die from
the natural consequences of homosexuality. SPLC maintains a “Hate Map” on its website that
includes numerous Christian groups and individuals supporting Christian family values. They

place Licensed Professional Reparative Therapists and groups helping clients heal from
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 12 of 14

unwanted same sex attractions on the SPLC “Hate Map.” The SPLC LGBT Rights Project is
dedicated to promoting the false pseudoscience of genetic homosexuality. Their goal is to profit
from persecuting, prosecuting and eventually eliminating Reparative Therapy by alleging
undocumented, unproven harm. SPLC initiated the suit of Ferguson v. JONAH in 2014 in the
state of New Jersey and won by exploiting recruited, dishonest plaintiffs; biased judge and court
proceedings; and overly broad New Jersey consumer fraud laws. SPLC forced JONAH, a Jewish
group helping Jewish men heal from unwanted same sex attractions, out of business.

18. HRC (Human Rights Campaign) is a national, multi-million dollar, non-profit, lobbying
organization, located in Washington D.C. The cofounder of HRC, Terry Bean, is a homosexual
activist who has been a major fund raiser for the Democratic Party, including President Obama.
In 2014 he was arrested in Portland, Oregon for having sex with a 15 year old boy and recording
it on video, but was never tried because the boy and his mother declined and were rumored to be
paid not to testify. This is the anecdotal tip of the hate filled homosexual HRC iceberg. HRC is
committed to creating, maintaining, and enforcing a protected, privileged LGBT class through
lobbying and legislation that enables LGBT lawyers to target, prosecute, and profit from
attacking organizations and individuals exercising their First Amendment Rights to Freedom of
Speech and Freedom of Religion. HRC initiates and funds lobbying for Human Rights
Ordinances in strategic cities and states throughout the US and has been instrumental in
President Obama’s Transgender Predator Bathroom Decree. HRC is responsible for proposing
legislative bans on Reparative Therapy using alleged, undocumented claims of harm with a
primary goal of establishing a national therapy ban. Since its inception, HRC has been

intrinsically involved in advancing LGBT Power and Privilege through legislation at every level.
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 13 of 14

19. NCLR (National Center for Lesbian Rights) is a million dollar, non-profit law firm and
lobbying agency located in San Francisco, California and dedicated to enforcing LGBT Privilege
through litigation, legislation, policy, and public education. The 2014 NCLR “Born Perfect”
campaign specifically targeted Reparative Therapy using the fraudulent pseudoscience of
biological homosexuality as justification. NCLR lawyers lobby for and profit from advancing
therapy bans by attacking Licensed Professional Therapists for undocumented harm. This results
in punishing thousands of therapy clients by eliminating freedom of client choice to heal from
sexual abuse, trauma, unwanted same sex attraction, and the natural consequences of
homosexual behavior including depression, addiction, disease, and suicide. NCLR is also
involved in lobbying the UN for LGBT rights and privileges at the international level.
CONCLUSION
20. J am a grateful Christian Ex Lesbian who is committed to exposing the lie of genetic
homosexuality; confronting the queer power, privilege, and recruiting agenda; and joining with
thousands of other Ex Homosexuals to share the hope and healing available to all who seek it. I
was born in the 1950s, sexually abused as a small child, and lived my adult life as an angry
atheist lesbian. For decades I went to counselors for depression, addiction, and suicide and
believed the propaganda of biological homosexuality, unsupported by scientific data, because |
could remain a permanent, perpetual victim. I was freed from the misery of homosexuality in my
50’s by the grace of God, the power of Jesus Christ, and the prayers of my Christian mother who
never gave up on me. As a Christian Ex Homosexual, I am living proof that homosexuality is a
choice, a behavior, and a sin. There is no such thing as an unrepentant, active homosexual
Christian. | began to testify against Reparative Therapy bans, work with Ex Homosexual groups,

and fight against queer legal lobbying organizations like SPLC, HRC, and NCLR that proselytize
Case 1:20-cv-01630-JEB Document 30-8 Filed 07/14/20 Page 14 of 14

children into homosexuality and persecute therapists and Christians for profit. The attack atheist

religion is marching and I have been called to stand for God’s Truth and to share His hope and

His healing.

that the above mentioned statements are true and accurate.

  

 
